Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        29-JAN-2021
                                                        09:06 AM
                                                        Dkt. 5 ODDP
                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     JOHN COLLEN, Plaintiff,

                                 vs.

 DIRECTOR OF THE DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI#I;
 SCOTT HARRINGTON; GARY KAPLAN; and NETTIE SIMMONS, Defendants.


                        ORIGINAL PROCEEDING

                    ORDER DISMISSING COMPLAINT
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of plaintiff John Collen’s
complaint, filed on January 21, 2021, the documents attached
thereto and submitted in support thereof, and the record, it
appears that petitioner’s request for monetary damages is not a
remedy provided by this court.    See HRS § 602-5(a).   Accordingly,
          IT IS HEREBY ORDERED that the complaint is dismissed.
          IT IS HEREBY FURTHER ORDERED that the clerk of the
appellate court shall process the complaint without payment of
the filing fees.
          DATED: Honolulu, Hawai#i, January 29, 2021.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Michael D. Wilson
                                       /s/ Todd W. Eddins